Cased Pot AsSes BecumEnts Filed Amy? ageedPb?

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) =y Y Man ? ( op i L es Le fn.
}
was received by me on (date) {| O-Qe “(Gq

—— served the summons on the individual at (piace) Sut ATE lr x IM On ak 4f | a=
B lings Corn Drive Cano bo . on (date) (O-aT—-L4 » OF

BO 115
(1 T left the summons at the individual’s residence or usual place ot abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

[1 TI served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

on (date) Or
[1 T returned the summons unexecuted because > or
Ol Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: {0-3-% 149 OZe OLE

Server's signature

U icholas aren f\ proces Ser ver

Printed name and title

ae )o~ W/as hy sO yo Ade
Server's address
Mori ea, Ca. Bdd?e°
Additional information regarding attempted service, etc:
